Church, J.
Whether the judgment of the superior court dis-affirming the orders of the court of probate, and setting aside the report of commissioners, be erroneous, is the question presented by this record.
By the 38th section of the “ act for constituting and regulating courts” &c. it is enacted : “ That whenever there shall be so near a relationship between any judge or justice of the peace and any party in a civil action, as between father and son, by nature or marriage, brother and brother in like manner, uncle and nephew in like manner, landlord and tenant; or whenever any judge or justice may be liable* in any manner, to contribute out of his estate to the damages, costs or expenses of any action ; or whenever he may receive a direct pecuniary benefit, by the determination thereof; ⅛ all such actions, the said judge or justice shall be disqualified to act as judge or render judgment.” Slat. 148. This enactment has defined the disqualifying interest of judicial officers, in ali cases not otherwise provided for.
The duties of commissioners upon insolvent estates, are entirely of a judicial character; they are appointed “ to receive, examine and allow the claims of the several auditors, which shall be proved, by legal evidence, to be justly due and if the proceedings before them are not, in form, civil actions, they are essentially such. Witnesses are sworn, and examined ; the rules of evidence observed ; and the judgments of *514commissioners, in all matters not exceeding seventy dollars, are final and conclusive. The contending claimants before commissioners are called “parties ;” for it is provided, that it the matter in demand shall exceed the value of seventy dollars, the aggrieved person may have a review before a tribunal provided by law for that purpose, “ which shall, as speedily as may be, hear the parties,” &c. Stat. 210. The case of commissioners, therefore, is believed to fall within the words of the statute specifying the disqualifications of judges. But if it be not within the language, it is within the spirit of that law. Commissioners are empowered to act judicially upon rights of equal importance, as are the judges of common law courts; the necessity of impartiality is equally great; and the existence of bias as much to be apprehended ; and for these reasons, the provisions of the statute alluded to, have been extended to appraisers of land taken 6a execution. Tweedy v. Pickett, 1 Day, 109. Fox v. Hills, 1 Conn. Rep. 295. Mitchell v. Kirtland, 7 Conn. Rep. 229.
But it is said, that the statute directing the appointment of commissioners upon insolvent estates, has only required, that they shall be “ disinterested and judicious persons(Stat. 210.) and that, by disinterestedness, nothing more is meant, than that disinterestedness which the common law requires of a witness, as distinguished from indifference, which is required of appraisers of land. This distinction, as applied to this subject, is inadmissible.
That every government will provide for the unbiased and pure administration of justice, is to be presumed ; and that ail statutes in furtherance of this object, should be liberally construed to effect this purpose, is both safe and salutary. The statutes of this state contain various provisions of this character, dissimilar in their phraseology, but in all instances intended to secure impartiality. Thus, the statute under consideration requires commissioners to be “disinterested and judicious persons.” That providing for the appointment of appraisers of the estates of deceased persons, requires “ judicious disinterested freeholders.” That directing the appraisal of land taken on execution, provides, that the appraisers shall be “ indifferent freeholders.” The law directing the distribution of deceased persons’ estates, provides for the appointment of “ sufficient freeholderswhile the statute providing for *515the distribution of estates between adults and minors, directs , . „ , the appointment “ or some meet person. lhe statute izing the appointment of auditors in actions of account, a tribunal with powers and duties very similar to those of commissioners upon insolvent estates, enacts, that “ the court shall appoint not more than three able, disinterested and judicious men.” Now, it would produce too much confusion to be endured, if the various statutory regulations referred to, and many others of similar import, all having one great object in view, were to receive various and conflicting constructions, by reason of the apparently accidental difference of language employed in their enactments. Words in a statute are to be understood and construed in reference to the subject matter about which the law is conversant. 1 Sw. Dig. 12. 1 Inst. 381.
The statute directing the appointment of commissioners upon insolvent estates, and providing for their qualifications, is conversant with judicial offices only ; and the disinterestedness, therefore, required of them, must be the disinterestedness of a judge, and not that of a witness ; and w?e have seen, that by thelawr of this state, a’ judge cannot be disinterested, who stands in so near a relationship to the parties interested, as that of brother and brother, by nature or marriage. While, therefore, was disqualified to act as a commissioner upon the estate of Moulthrop; and the order of the court of probate appointing him, ought to be reversed.
It is also claimed, that the disqualification of White only extended to the claims of his brothers against the estate of Moulthrop; and that, therefore, the report of the commissioners allowing the claims of all the other creditors of said estate, ought, so far, to be established. But it is very obvious, that ii White was disqualified to act as a commissioner upon such estate, the court of probate could not legally appoint him to be a commissioner at all; and it is equally obvious, that the interest of White was as great to defeat or diminish the claims of other creditors, as it was to establish the claims of his brothers, and thereby to increase the dividend which they would receive, if the estate was in fact insolvent.
For these reasons, I am of opinion, that there is nothing erroneous in the judgment of the superior court.
*516The other Judges were of the same opinion.
Judgment affirmed.